ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_03_FR.txt. 98

OPINION DISSIDENTE DE M. ZORICIC

Je suis entièrement d’accord sur l'avis de la Cour selon lequel
les questions visant le respect des droits de Phomme ne rentrent
aucunement dans le cadre des questions de la demande d’avis.
De même je suis d’accord pour dire que l'exception d’incompétence,
soulevée par plusieurs Etats, et reposant sur l’affirmation qu'il
s'agirait de questions concernant une matière qui appartiendrait
au domaine réservé de l'État (article 2, paragraphe 7, de la Charte),
est mal fondée et ne peut étre retenue.

Ce qui, 4 mon regret, me sépare de la majorité de la Cour, est
uniquement une question de principe. A mon avis, la Cour aurait
dû constater qu’elle se trouve dans l’impossibilité de répondre aux
questions posées, pour les raisons suivantes :

Les questions posées à la Cour sont conçues dans les termes
suivants:

«I, Ressort-il de Ja correspondance diplomatique échangée entre
la Bulgarie, la Hongrie et la Roumanie, d’une part, et certaines
Puissances alliées et associées signataires des traités de paix,
d’autre part, touchant l’application de l’article 2 des traités avec
la Bulgarie et la Hongrie et de l’article 3 du traité avec la Roumanie,
qu’il existe des différends pour lesquels l’article 36 du traité de
paix avec la Bulgarie, l’article 40 du traité de paix avec la Hongrie
et l’article 38 du traité avec la Roumanie, prévoient une procédure
de règlement ?

II. Les Gouvernements de la Bulgarie, de la Hongrie et de la
Roumanie sont-ils tenus d’exécuter les clauses des articles men-
tionnés à la question I, notamment celles qui concernent la dési-
gnation de leurs représentants aux commissions prévues par les
traités ? »

La question I demande à la Cour de se prononcer en première
ligne sur l'existence d’un différend, ce qui est une simple question
de fait, et, ensuite, sur la question de savoir si ce différend doit être
considéré comme un différend tombant sous les dispositions des
articles 36, 38 et 40, respectivement, des traités de paix avec la
Bulgarie, la Roumanie et la Hongrie, ce qui est une question de
droit.

La question I] est entièrement une question de droit portant sur
l'existence de l'obligation internationale pour la Bulgarie, la Rou-
manie et la Hongrie, d'exécuter les articles 36, 38 et 40 des traités
de paix et notamment de désigner leurs représentants aux commis-
sions prévues dans ces articles.

37
99 OPINION DISSIDENTE DE M. ZORICIÉ

De la documentation soumise à la Cour, il ressort qu’une diver-
gence entre les Etats-Unis d'Amérique et le Royaume-Uni, d’une
part, et la Hongrie, la Roumanie et la Bulgarie, d'autre part,
concernant l'application des clauses des traités de paix relatives
aux droits de l’homme, a donné naissance à un nouveau litige, dont
l’objet, et le fond propre, est la question de savoir non seulement s’il
existe ou non un différend, mais bien s’il y a un différend de telle
sorte que les clauses procédurales des traités de paix lui soient
applicables.

Un pareil développement selon lequel d’un premier différend
surgit un deuxième, un troisième, etc., ne présente rien de nouveau
dans la vie internationale. On ne saurait toutefois dire que le premier
différend présente du point de vue juridique une plus grande
importance que ceux qui ont pris naissance après. Dans chacun
des différends subséquents, les États en litige peuvent prendre des
positions juridiques indépendamment du premier différend, la
solution de chacun d’eux a ses conséquences propres, et les États
intéressés sont les seuls juges de importance qu'offre pour eux la
solution à donner au différend.

Il ne saurait être mis en doute que la demande d’avis a trait à
un différend entre Etats. Or, c’est chose acquise qu’elle ne vise pas
le différend relatif au respect des droits de l’homme. Au contraire,
la question I demande à la Cour de se prononcer sur le nouveau
litige concernant l’applicabilité des clauses procédurales des traités
de paix. Ce nouveau litige a donc évidemment pour objet une ques-
tion indépendante du précédent différend concernant le respect
des droits humains. Afin de pouvoir répondre à cette question, la
Cour doit procéder à l'interprétation des articles 36, 38 et 40 des
traités de paix. Que cette interprétation soit très simple et facile,
cela, du point de vue du principe, reste entièrement dépourvu de
pertinence. En tout état de cause, la réponse de la Cour concerne
nécessairement le point essentiel du litige actuel, et, qu’elle soit
positive ou négative, elle ne peut que trancher le fond même de ce
litige, c’est-à-dire résoudre la seule question qui constitue le différend
relatif à l’applicabilité des articles 36, 38 et 40 des traités de paix.
Aussi ce litige se trouve définitivement résolu par l'avis, et les
rapports juridiques des États en litige sont, en ce qui concerne cette
question, décidés par l'autorité de la Cour. En d’autres termes: la
question I a transféré à la Cour la décision même du litige entre les
parties, et la Cour, par son avis, s’est prononcée sur des obligations
internationales de la Bulgarie, de la Hongrie et de la Roumanie sans
que ces États aient donné leur consentement à la procédure devant
la Cour.

Or, une règle fondamentale du droit international veut qu'aucun
État ne soit obligé de soumettre ses différends avec d’autres États
à n'importe quel procédé, judiciaire ou autre, sans son consentement.

38
100 OPINION DISSIDENTE DE M. ZORICIC

’

Cette règle de droit est fondée sur le principe de l’égalité souveraine
des Etats, principe qui est le corollaire de l'indépendance et qui est
expressément reconnu par la Charte des Nations Unies (article 2,
paragraphe 1).

Les développements suivants ont pour but de démontrer que
cette régle s’applique non seulement aux arréts de la Cour mais bien
aussi aux avis consultatifs.

*
* *

Le Statut et le Réglement de la Cour démontrent que sa fonction
consultative se rattache 4 la fonction consultative de la Cour
permanente de Justice internationale (ci-après: C. P. J. I.). Par
conséquent, et tenant compte du fait que les dispositions du Statut
et du Réglement de la Cour actuelle sont essentiellement les mémes
que celles du Statut et du Règlement de l’ancienne Cour, il s’ensuit
que ces dispositions peuvent être appliquées à la lumière de l’expé-
rience et de la pratique de la C. P. J. I.

Tl suffit de remarquer brièvement que la C. P. J. I. avait, au
commencement, considéré les Etats intéressés à des avis consultatifs
comme de simples «informateurs», mais qu’elle s’est bientôt
aperçue que la position des Etats était essentiellement différente,
dans les cas où un avis consultatif avait trait à un litige existant
entre les États. On ne pouvait ne pas reconnaître que, dans ces cas,
les États en litige étaient de véritables parties devant la Cour
auxquelles on devait conférer une position analogue à celle des
parties dans une affaire contentieuse. Par conséquent, le Règlement
de la Cour fut adapté à ces besoins et, à l’occasion de la revision du
Statut, un nouvel article 68 y fut inséré, selon lequel les dispositions
du Statut qui s'appliquent en matière contentieuse devaient être
appliquées dans la mesure où la Cour les reconnaîtrait applicables.

L'article 68, qui a été inséré textuellement dans le Statut de la
Cour actuelle, est très important pour la solution de la question de
savoir quelle est la position des États dont un litige est porté devant
la Cour par la voie d’un avis consultatif. À cet égard, il faut remar-
quer que l’article 68 du Statut est impératif. La Cour a sans doute
le droit d'examiner si certaines dispositions régissant la matière
contentieuse sont applicables ou non dans un cas d’espèce ; mais
l’applicabilité étant un critère objectif, si la Cour trouve qu'une
disposition est applicable, elle est tenue de l’appliquer. Cela ressort
autant du texte même de l'article 68 que des explications expresses
et très claires fournies à ce sujet à l’occasion de la revision du Statut
de la Cour, dans le rapport du Comité de Juristes de la Société des
Nations (S. d. N. C/166/M/66, 1929. V, p. 117), et dans la lettre
du Président de la Conférence des Etats signataires du Statut,
adressée au Président de l’Assemblée (S. d. N. C/154/M/173. 1920. V,
Pp. 79).

Dans ces conditions, il me parait hors de doute que la position
des Etats en litige soit, méme en matiére consultative, celle des

39
IOI OPINION DISSIDENTE DE M. ZORICIC

parties devant la Cour. Ils-ont indiscutablement le droit de présenter
des exposés, de fournir et de demander des preuves, de contester les
affirmations de la partie adverse, et méme le droit de compter un
juge sur le siège (article 83 du Règlement de la Cour). Il s’ensuit
qu’une demande d’avis ne saurait étre considérée comme donnant
lieu uniquement à une relation entre la Cour et lorgane interna-
tional qui lui a demandé l’avis, mais que, bien au contraire, à
côté de cette relation d’autres relations peuvent se former, à savoir
des relations entre la Cour et les parties, d'une part, et entre les
parties, d’autre part. (Cf. Negulesco : « L'évolution de la procédure
des avis consultatifs de la C. P. J. I. », Recueil des Cours, vol. 57.)

*
* *

La position des États en litige étant, à mon avis, ainsi établie
comme étant celle des parties devant la Cour, il paraît utile d’exa-
miner les conséquences qu’aurait, pour les États, un avis consultatif
ayant trait à une question juridique actuellement pendante entre
les États. (Article 82 du Règlement.)

Tl est évident que l’avis consultatif est, par sa nature juridique,
différent d’un jugement. Dans les jugements, dont l’objet est
toujours une affaire contentieuse, la Cour décide toutes les questions
du litige, le jugement est sans appel et devient res judicata, de sorte
que les droits et obligations des États se trouvent légalement et
définitivement établis.

Les avis consultatifs, d’autre part, sont émis à la demande d’un
organe international autorisé à cette fin, la Cour se prononce sur les
questions posées, mais l'avis n’a pas de force obligatoire.

Telle est bien la différence entre jugement et avis si on les considère
du point de vue formel et strictement juridique. Dans la vie réelle,
toutefois, les choses se présentent sous un aspect bien différent,
de sorte que l’on peut dire qu’en pratique un avis consultatif de la
Cour, concernant un litige entre États, n’est autre chose qu'un
jugement non exécutoire. Cela ressort en premier lieu du fait que,
dans un cas pareil, l'affaire se déroule normalement de la même
manière qu’une véritable affaire contentieuse. Les États parties au
litige présentent leurs exposés écrits et oraux, le débat se poursuit
en séance publique, la Cour plénière délibère, les juges nationaux
prenant part aux délibérations et aux votes de la Cour, et, enfin,
l'avis est émis en séance publique et imprimé dans les publications
de la Cour, tout comme un arrêt.

En deuxième lieu, les avis de la Cour jouissent dela même autorité
que ses arrêts et sont cités par la doctrine, qui leur attribue une
importance égale à celle de ses arrêts. La Cour elle-même se réfère
à ses avis précédents aussi bien qu’à ses arrêts.

En troisième lieu, l’avis consultatif ayant trait à un différend,
décide d’une manière légalement certaine l’existence ou la non-

40
102 OPINION DISSIDENTE DE M. ZORICI¢é

existence du rapport juridique qui fut l’objet du litige. IL s'ensuit
que l’avis ne peut manquer d'exercer une influence très importante
sur les positions juridiques respectives des États, et cela d'autant
plus que l’avis peut servir comme moyen de pression psychologique
sur les gouvernements des États intéressés.

C’est bien pour ces raisons que les États se sont toujours opposés
à ce que leurs affaires, leurs litiges, les positions prises par eux et
les intérêts qui s’y attachent, soient discutés et tranchés par une
cour de justice sans leur consentement. Il suffit à ce sujet de rappeler
la cinquième réserve des États-Unis de l'Amérique du Nord, faite
à l’occasion de l’adhésion des Etats-Unis au protocole de signature
du Statut de la C. P. J. I., ainsi conçue :

. De plus, la Cour ne pourra pas, sans le consentement des
Etats-Unis donner suite 4 aucune demande d’avis consultatif au
sujet d’un différend ou d’une question à laquelle les Etats-Unis
sont ou déclarent être intéressés. » (S. d. N. C/166/M/66. 1929. V,

P. 97.)

Cette réserve des États-Unis était en accord avec un précédent
de plus grande importance, à savoir avec la réponse donnée par la
C. P. J. 1. dans l'affaire de la Carélie orientale. Il convient de
rappeler brièvement cette réponse, vu que les règles de droit y
énoncées présentent un intérêt spécial pour l’affaire actuelle.

*
* *

Ayant été saisie d’une demande d’avis sur un différend entre la
Finlande et la Russie concernant l’interprétation de certains textes,
et se trouvant en face d’un refus de la Russie de consentir a la
procédure, la C. P. J. I. a constaté qu'il est :

.. bien établi en droit international qu’aucun Etat ne saurait
étre obligé de soumettre ses différends avec un autre Etat, soit a
la médiation, soit à l’arbitrage, soit, enfin, à n’importe quel procédé
de solution pacifique, sans son consentement ».

Aprés avoir ensuite mentionné les hypothéses sous lesquelles le
consentement peut se vérifier, la C. P. J. I. a conclu:

« Or, le consentement de la Russie n’a jamais été donné; par
contre, elle a nettement et 4 maintes reprises déclaré qu’elle n’ac-
cepte. aucune intervention de la Société des Nations dans son
différend avec la Finlande.... Les refus que la Russie avait déja
opposés aux démarches suggérées par le Conseil ont été renouvelés
lorsque la requête d'avis lui a été notifiée. Par conséquent, la Cour
se voit dans l'impossibilité d'exprimer un avis sur un différend de
cet ordre.» (Série B, n° 5, p. 28.)

Dans la dernière proposition, soulignée par moi, il ressort claire-
ment que la seule règle de droit international susmentionnée

41
103 OPINION DISSIDENTE DE M. ZORICIÉ

suffisait à la C.P. J.T. pour lui permettre de se déclarer dans
l'impossibilité de donner une réponse. Il est vrai que la Cour a
donné : « encore d’autres raisons », mais ces raisons ne sont que des
raisons supplémentaires, mentionnées pour renforcer par des obser-
vations d'ordre pratique la décision déjà bien fondée sur la règle
de droit décisive dans l'affaire.

Le précédent de la Carélie orientale fournit donc, d’ après moi, la
preuve convaincante que le consentement des États est nécessaire
non seulement quand il s’agit des affaires contentieuses, mais bien
aussi dans les affaires consultatives, si la demande d’avis porte sur
un litige entre États, de sorte que la réponse de la Cour trancherait
la question qui forme l'objet du litige.

Il paraît aussi nécessaire de souligner le fait que la C. P. J.T. a
rendu sa décision dans l'affaire de la Carélie orientale, bien qu'à ce
temps-là elle ne fût obligée par aucune règle d'appliquer les dispo-
sitions du Statut qui régissent les affaires contentieuses. Au
contraire, c’est bien à cause de cette décision, reconnue comme
bien fondée, que l’article 68 du Statut a été introduit plus tard:
« fixant ainsi de manière à la mettre à l'abri de toute velléité
de modification venant de la Cour elle-même, la doctrine dont
s'inspirait sa réponse dans laffaire de la Carélie orientale ».
(Hammarskjéld: Juridiction internationale, « in memoriam », Leyde,
1938, p. 285.)

L'affaire actuelle présente une analogie frappante avec l'affaire
de la Carélie orientale. Premièrement: dans l'affaire actuelle,
l'objet de la demande d'avis porte aussi sur l'interprétation d’un
traité et sur l’existence de certaines obligations internationales
découlant de ce traité, de sorte que la réponse de la Cour équivaut
en substance à la solution du différend actuel entre les parties ;
deuxièmement : dans les deux affaires, l’une des parties au litige
s'est refusée à prendre part aux discussions au sein de l'Organisation
internationale, laquelle, ensuite, demande l'avis ; troisièmement :
dans les deux cas, une des parties n’est pas membre de l'Organisation
internationale, et, finalement, une des parties en litige conteste le
droit de la Cour de se prononcer dans l’affaire sans son consente-
ment.

Il va de soi que cette analogie n’a pu échapper à l’attention des
parties qui se sont présentées devant la Cour, et elles ont insisté
pour affirmer que la doctrine de ce précédent ne serait pas applicable
dans l'affaire présente parce que, d’une part, le différend actuel
porterait seulement sur des dispositions des traités de paix
concernant une certaine procédure, et non pas sur les différends
relatifs aux droits de l’homme, ayant donné naissance à la première
divergence d'opinion. D’autre part, a-t-on dit, la Cour n’est pas
obligée de se tenir aux précédents.

Je ne saurais me rallier à ces opinions.

Du point de vue du droit, tout différend entre États doit être
traité comme tel, sans égard à la plus ou moins grande importance

42
104 OPINION DISSIDENTE DE M. ZORICIC

pratique de la solution du différend, que, d’ailleurs, seuls ces Etats
peuvent apprécier. Les États ont le droit de maintenir la position
juridique, bonne ou mauvaise, prise par eux, et il serait, sans doute,
bien difficile d'établir une ligne de démarcation entre les différends
importants et les autres. Dès qu'il existe un différend et quel que
soit son objet, les Etats sont en droit d'exiger qu’il ne soit soumis
à aucun mode de règlement sans leur consentement.

D'autre part, il est parfaitement vrai qu'aucune Cour interna-
tionale n’est liée par des précédents. Mais ce dont la Cour est obligée
de tenir compte, ce sont les principes du droit international. Si un
précédent est solidement fondé sur un pareil principe, la Cour ne
saurait trancher un cas analogue dans un sens contraire aussi
longtemps que le principe retient sa valeur.

Or, le principe de l'égalité souveraine des États, et la règle de
droit qui en découle et qui a été appliquée dans l'affaire de la
Carélie orientale, n’ont rien perdu de leur valeur. La grande majorité
des États s’est constamment déclarée contre toute sorte de juridic-
tion obligatoire. La Cour ne devrait donc pas, selon moi, admettre
que des litiges entre États lui soient soumis d’une manière détournée
par la voie d’avis. A ce sujet, les motifs et les besoins de l’organe
qui a demandé l'avis n’entrent pas en ligne de compte, car, comme
Va dit la C. P. J. I. dans l'affaire précitée :

« La Cour, étant une Cour de Justice, ne peut pas se départir des
régles essentielles qui dirigent ses activités de tribunal, même
lorsqu'elle donne des avis consultatifs. »

La Cour aurait donc dû, à mon avis, se prévaloir du pouvoir
discrétionnaire que lui confère l’article 65 de son Statut pour se
déclarer dans l'impossibilité de donner un avis sur les deux ques-
tions.

(Signé) ZoRItré.

43
